 LOCAL 320, INT'L UNION OF OPERATING ENGINEERS455places where notices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, orcovered by any other material.(e)Notify the Regional Director for Region 5, in writing,within 20 days fromthe date of the receipt of this Decision,what steps Respondent has taken to complyherewith.13-'3 In the event that this Order is adopted by the Board,this provision shall be modifiedto read, "Notify said Regional Director,in writing,within 10 days from the date of thisOrder, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALLEMPLOYEESAs recommendedby a TrialExaminerof the National LaborRelations Board,we are posting this notice to inform our employees of the rights guaranteed them inthe NationalLabor Relations Act:WE WILL offer Clyde Scott,Howard Scott,and Warren Scott their formerjobs and pay them for wagestheymay have lost since December26, 1963,January2, 1964,and February4, 1964, respectively.WE WILL NOTdischarge or otherwise discriminate against any employee forengaging in activity on behalfofUnitedMineWorkers ofAmerica, or forengaging in any other union or concertedactivityfor mutual aid or protectionof employees.WE WILL NOTthreaten our employees with closing the plant,discharge themor lead them to believe that wage increases are granted in order to discourageunion activity.WE WILL NOTin any like or related manner interfere with, restrain,or coerceour employees in their right to form,join, or assist any labor organization orengage in any concertedactivityor to refrain from such union or concertedactivity.ALPINECOALCOMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-Wewill notify the' above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended,after discharge from the Armed Forces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, SixthFloor, 707 North Calvert Street,Baltimore,Maryland, Telephone No. 752-8460,Extension 2100,if they have any question concerning this notice or compliance withits provisions.LocalNo.320, InternationalUnion of Operating Engineers,AFL-CIO [R.W. Hughes Construction Company, Inc.]andC. V. Stelzenmuller,Attorney.Case No. 10-CB-1445.Decem-ber 16, 1964DECISION AND ORDEROn June 2, 1964, Trial Examiner W. Gerard Ryan issued his Deci-sionin the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices inviolation of the Act. and recommending that Respondent cease and150 NLRB No. 47. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDdesist therefrom and take certain affirmative action as set forth in the-attached Decision.Thereafter, Respondent filed exceptions and asupporting brief.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Chairman McCul-loch and Members Leedom and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed .2 The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case and hereby adopts the findings, conclusions, and recom-mendation of the Trial Examiner..Contrary to our dissenting colleague, we are satisfied that thecredited testimony fully establishes that Ezell, Respondent's assistantbusiness manager, threatened Hughes' officials with a strike and de-manded Narmore's discharge because Narmore had obtained a jobfrom Hughes without a clearance from the Union's hiring hall, andnot because he was incompetent.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended,the Board hereby adoptsas itsOrder the Order recom-mended by the Trial Examiner, and orders that Respondent, Local320, InternationalUnion of Operating Engineers, AFL-CIO, itsofficers, agents,and representatives, shall take the action set forth intheTrial Examiner's Recommended Order with the followingmodifications :a.In paragraph 1(a) of the Recommended Order insert after theword "employer" the words "over whom the Board has, and wouldassert, jurisdiction under the Act."i The Respondent's request for oral argument is denied because,in our opinion, therecord, including the exceptions and brief, adequately sets forth the issues and the posi-tions of the parties.2 Respondent excepts to the refusal of the Trial Examiner to allow its examination atthe hearing of pretrial statements by Lee, a witness for the General Counsel.The TrialExaminer twice denied Respondent's request for production of such statements,first inthe middle of the direct examination of the witness,on the ground the request waspremature,and later,after the witness had been cross-examined and excused, on theground the request came too late.The Trial Examiner explained to Respondent that theappropriate time for it to request such statements is just prior to its cross-examination ofthe witness for the General Counsel.We find no prejudicial error in either ruling.Walsh-Lumpkin Wholesale Drug Company,129 NLRB 294,296; Section 102.118 of theBoard's Rules and Regulations,Series 8, as amended. It would disorganize hearings ifrespondents were given the right to demand a pretrial statement during the GeneralCounsel's examination of the witness.It would also interfere with the orderly conductof the hearing to permit access to such statement after the witness had been excused,because it would necessitate the witness'recall for further examination.A decision torefuse such a deviation from normal procedure is within the Trial Examiner's area ofdiscretion.Moreover,in the present case, Respondent was given specific prior notice ofthe proper time to make its request,but failed to do so. LOCAL 320, INT'L UNION OF OPERATING ENGINEERS457b. In the first subparagraph of the Appendix :(1)Delete the phrase "whose operations affect commerce withinthe meaning of the Act" and substitute therefor the phrase "overwhom the Board has, and would assert, jurisdiction under the Act."(2)Delete the phrase "or any other employee or applicant foremployment."MEMBER JENKINS,dissenting :I do not find that the record in this case supports the Trial Exam-iner's conclusion that the Respondent violated- Section 8 (b) (2) ofthe Act.The record shows that Narmore, a very elderly man, was incapableof handling a crane even though he was a member of the RespondentUnion. Indeed, the only time he attempted to operate the crane atthe project he had an accident, and the Ironworkers refused to con-tinue working until, he was replaced.The Union was aware ofNarmore's inability to operate a crane safely, as evidenced by thestatements of its business agent to the Employer on May 27, 1963.Business Agent Ezell told the Employer that Narmore was too oldto operate a crane and was sent out only on small jobs to attend aircompressors and welding equipment.Upon these facts, I am unwilling to say that Narmore's dischargewas caused by the fact that he had not been referred to the Employerby the Respondent Union. Rather, I find that the facts more readilylend themselves to the conclusion that the Respondent's insistence onNarmore's removal was unconnected with his union membershipstatus, except to the extent such status depended upon his ability tooperate a crane.Accordingly, I would find that the Respondent did not violate Sec-tion 8(b) (1) (A) and (2) of the Act, and I would dismiss the com-plaint in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding was heldbefore TrialExaminerW. Gerard Ryanin Birmingham,Alabama, onFebruary 5 and 6, 1964,on the complaintof General Counsel and theanswerof Local No. 320, International Union of OperatingEngineers,AFL-CIO,herein called the Respondent.)The issuelitigatedwas whether the Respondent vio-lated Section8(b)(1)(A) and (2)and Section2(6) and (7) of the Act. Briefshave been filed by General Counsel,the Respondent,and the Charging Party.Upon the entire record and from my observation of the witnesses,Imake thefollowing:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE EMPLOYERR. W. Hughes Construction Company, Inc., herein called Hughes,is, and has beenat all times material herein,an Alabama corporation having its"principal place of1 The charge was filed and served on the Respondent on November 18, 1963. The com-plaint Issued on January 14, 1964. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusiness in Birmingham, Alabama, where it is engaged in the business of structuralsteel construction and erection. It was stipulated that during the past calendar year,Hughes performed services in excess of $22,000 outside the State of Alabama.Dur-ing the same period it performed services valued in excess of $32,000 for GeneralElectric Corporation, herein called General Electric; Northrop Corporation, hereincalled Northrop; and Continental Conveyor and Equipment Co., herein called Conti-nental.General Electric which has its principal plant in the State of Kentucky, annu-ally produces and ships products valued in excess of $50,000 directly to customersoutside the State of Kentucky.Northrop has a principal plant in the State of Cali-fornia and annually performs services valued in excess of $50,000 for customersoutside the State of California, and during the past calendar year has performedservices for the National Aeronautical and Space Administration at Huntsville,Alabama, pursuant to a contract valued at more than $50,000.Continental annu-ally produces and ships from its Alabama plant located at Winfield, Alabama, prod-ucts valued in excess of $50,000, direct to customers outside the State of Alabama.Itwas further stipulated that General Electric, Northrop, Continental, and R. W.Hughes Construction Company are, and have been during the past calendar year,engaged in commerce within the meaning of Section 2(6) and (7) of the Act.I so find.II.THE LABOR ORGANIZATION INVOLVEDLocal No. 320, International Union of Operating Engineers, AFL-CIO, is and hasbeen at all timesmaterial herein, a labor organization withinthe meaningof Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe complaint alleged and the answer denied that, in violation of Section 8(b)(1) (A) and (2), the Respondent on or about May 27, 1963, attempted to cause anddid cause R. W. Hughes Construction Company, Inc., to discharge William HenryNarmore because Narmore had not been referred to Hughes by the Respondent.The complaint alleged and the answer admitted that at no time material herein hasthere been an exclusive referral agreement between the Respondent and Hughes.R. W. Hughes Construction Company, Inc., was the subcontractor for the erectionof the structural steel in the construction of the Pizitz Department Store job in Hunts-ville,Alabama. F. R. Hoar and Sons was the general contractor.Hughes moved inon the job on May 21, 1963,2 and began work on May 22. After 17 working daysthe job was completed on June 25.3On May 21, James T. Lee, Jr., president of Hughes, telephoned the Respondent'sbusiness agent, Hobart Williams, in Florence, Alabama, and asked Williams to clearJack Ivey, Hughes' crane operator, for the Huntsville job and also to send Hughesan oiler for the crane. Ivey had been a crane operator for 7 years with Hughes andwas a member in good standing of Local Union 312, International Union of Oper-ating Engineers, AFL-CIO, in Birmingham, Alabama.Williams told Lee that theassistant business agent of the Respondent, Hiram Ezell, would be on the job on thenext day.Ezell came to the jobsite the next morning, Wednesday, May 22, and Lee againrequested clearance for Ivey.Ezell replied that he had a lot of operators out ofwork and that Lee would have to put one of his operators on the job before he wouldclear Ivey.Lee refused, saying he did not have any use for another operator butthat later on he could use one to look after the air compressor and the weldingmachine.But Ezell insisted that if he was to clear Ivey, Lee would have to haveone of his operators on the jobsite.On the same day, Lee telephoned to the 'ChargingParty, C. V. Stelzenmuller, and discussed with him the clearance of Ivey.- Lee statedthat Stelzenmuller volunteered to see if he could get one of Respondent's unemployedcrane operators for employment by Lee.On Thursday, May 23, William Henry Narmore came to the jobsite and told Leehe understood he needed another crane operator.4Narmore told Lee that he wasa crane operator, a member of Local Union 320 (the Respondent) in good standing,and produced his union book.Narmore, who was 74 years old, told Lee he hadbeen operating for about 35 years.Narmore was the holder of a "parent" book and2 All dates herein refer to 1963 unless otherwise stated.0Hughes used the crane for 8 days in erection of steel and then rented the crane tothe Hoar Company for 9 days in setting stone on the building.*Narmore testified that the night before, Robert MeAlpin, also a member of RespondentUnion, told him that the Hughes Company wanted to hire a crane operator in Huntsville. LOCAL 320, INT'L UNION OF OPERATING ENGINEERS459was classified as a qualified crane operator.Lee then hired Narmore as a craneoperator at the rate of $4.10 per hour and told Narmore he would have to have anoperator on the jobsite and would keep him as long as the job lasted.On Friday, May 24, Lee was absent from the jobsite. Ezell visited the jobsitesometime on Friday and spoke to Narmore asking him what he was doing there.Narmore told Ezell he was on the payroll.5 Ezell also spoke to Jack Ivey, the craneoperator, and told him he was not cleared by the Respondent, but gave Ivey permis-sion to operate the crane for that day without endangering his union book and havingcharges preferred against him with the International Union.On Monday,'May 27, Ezell went to the jobsite around 8 o'clock in the morning.Pointing to Narmore,Ezell asked Lee, "What is that man doing on the job?"Ezelland Lee then conversed in the trailer office.Ezell told Lee that Ivey could not oper-ate or start the crane and if he did so, Ezell would prefer charges against him andget his union book.Ezell again told Lee he had operators out of work in his localand before the Hughes Company went to work there it was going to have one of hismen on the jobsite.Lee answered,"I have already hired one of your men on thejobsite.He is out there right now, Mr. W. H. Narmore.He is out of your Localand is a crane operator."Ezell replied that Narmore was not his man; that Nar-more was nothing but a troublemaker and if Lee wanted to clear Ivey in he wouldhave to get rid of Narmore and put one of his operators on the jobsite.Lee inquired,"I will have to lay Mr. Narmore off and put one of your operators on" and Ezellreplied, "Yes,sir, that is it."Ezell also stated that during the course of this conver-sation that the Hughes Company would either put one of his operators on or he,Ezell, "would put a picket line on the jobsite and shut the whole job down."WhenJohnny Cone, who was superintendent for the Hoar Company, heard Ezell say thathe was going to strike the job, he jumped up and said that this was a "penalty job,"a $500-a-day penalty job and there could be no strike on this job and that he wishedEzell and Lee could get together and get this thing settled, to which Ezell repliedthat "it could be easily settled by putting one of his operators out there on the job."Lee told Ezell he did not need two crane operators as he only had one crane on thejob.During the conversation, Lee told Ezell that Narmore had an operator's book,was paid up,and was in good standing out of his"Ezell's" local.To that Ezellstated that Narmore was not sent to that job through his local there and that Nar-more was nothing but a troublemaker and an old man,too old to operate a crane.Ezell stated further that they only sent Narmore out on small jobs to look afterwelding machines and air compressors.To that Lee replied that Narmore had anoperator's book and he did not know why he would hold on to that book if he couldnot operate a crane.A final decision was reached by Ezell and Lee to the effect that Ezell would clearJack Ivey for work on the job and would send one of his operators out of theRespondent Union to the job the following morning.The next morning, Tuesday,May 28, Matt Worsham reported to Lee saying that he had been sent out by theUnion to replace Narmore.Worsham was hired by Lee and worked that day andMonday and Tuesday of the following week.Narmore had reported for work on Monday, May 27, but did not remain on thejob.He returned to work the next day, saw Worsham on the job, and sought outLee who told him he was laying Narmore off to get the job going and had to put onthe operator sent out by the Union.The foregoing findings are based on the credited testimony of Lee,Narmore, andCone.The Respondent'sDefenseThe Respondent contends that: It did not even know that Narmore was workingon the job; he was not an employee within the meaning of the Act; and there is nocompetent evidence that the Respondent sought the discharge of anyone.TheRespondent further contends that it sought only the employment of one of its mem-bers within the framework of the union rules. I find no merit in the Respondent'sdefense.I conclude and find that the Respondent caused Hughes to discharge WilliamHenry Narmore on May 28, 1963, because Narmore had not been referred to Hughesby the Respondent.Thus, I find that the Respondent engaged in the unfair laborpractices violative of Section 8(b)(1) (A) and (2) and Section 2(6) and (7) of theAct as alleged in the complaint.5 Ezell testified that Narmore told him he was not on the payroll 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe unfair labor practices found to have occurred as set forth above, occurring inconnection with the operations of Hughes described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYIn view of my finding set forth above, that the Respondent has engaged in unfairlabor practices defined in Section 8(b) (1) (A) and (2) of the Act, I shall recommendthat it be required to cease and desist therefrom and take such affirmative action asappears necessary and appropriate to effectuate the policies of the Act. I shall rec-ommend that the Respondent make William Henry Narmore whole for the loss ofearnings suffered as 'a result of the discrimination against him by payment of a sumof money equal to what he would have earned working for Hughes on the PizitzDepartment Store job after May 28, 1963, less net earnings during said period, netearnings to be computed on a quarterly basis as in F.W. Woolworth Company,90NLRB 289, with interest computed as inIsis Plumbing & Heating Co.,138 NLRB 716.1 shall recommend that Respondent post at its regular meeting place copies of theattached notice marked "Appendix."On the basis of the foregoing findings of fact and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.Local No. 320, International Union of Operating Engineers, AFL-CIO, is alabor organization within themeaning ofthe Act.2.R.W. Hughes Construction Company,Inc., is an employer engaged in com-merce within the meaning of the Act.3.By causing Hughes to terminate the employment of William Henry Narmoreon or about May 28, 1963, because he had not been referred to Hughes by theRespondent, the Respondent engaged in unfair labor practices defined in Section8(b)(1)(A) and (2) of the Act.4.The aforesaid unfair labor practices affect commerce within themeaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this proceeding, I recommend that the Respondent, Local No.320, International Union of Operating Engineers, AFL-CIO, its officers,agents, andrepresentatives, shall:1.Cease and desist from:(a)Causing or attempting to cause R. W. Hughes Construction Company, Inc.,or any other employer, to terminate employment of William Henry Narmore on anyproject within its territorial jurisdiction on the basis of not having been referred toHughes by the Respondent.(b) In any like or related manner restraining or coercing employees in the exer-cise of their rights under Section 7 of the Act, except to the extent permissible underan agreement lawfully entered into pursuant to the provisions of the Act.2.Take the following affirmative action to effectuate the purposes and policies ofthe Act:(a)Make whole William Henry Narmore forloss of earningsin themanner setforth in the section above, entitled "The Remedy."(b) Post at its business office and at all places where notices to members andapplicants for referral are posted, copies of the attached notice marked "Appendix." 6Copies of said notice, to be furnished by the Regional Director for Region 10, shall,after being duly signed by an authorized official of Respondent, remain posted at theplaces indicated, for a period of not less than 60 consecutive days.Reasonable stepsshall be taken by Respondent to assure that said notices are not altered, defaced, or.covered by any other material.u If this Recommended order be adopted by the Board, the words "a Decision andOrder" shall be substituted for the words "the Recommended Order of a Trial Examiner"in the notice.If the Board's Order Is enforced by a decree of a United States Court ofAppeals, the notice will be further amended by the substitution of the words "a Decreeof the United States Court of Appeals, Enforcingan Order" for the words "a Decisionand Order." LOCAL 7, ETC., PLUMBING & PIPEFITTING INDUSTRY461(c)Notify the Regional Director for Region 10, in writing,within 20 days fromreceipt of this Decision, what steps Respondent has taken to comply with it.77If this Recommended Order be adopted by the Board,this provision shall be modifiedto read: "Notify the Regional Director for Region 10, in writing, within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS AND APPLICANTS FOR REFERRALPursuant to the Recommended Order of a Trial Examiner of the National Laborrelations Board and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby give notice that:WE WILL NOT cause or attempt to cause R. W. Hughes Construction Com-pany, Inc., or any other employer whose operations affect commerce within themeaning of the Act, to terminate the employment of William Henry Narmore,or any other employee or ,applicant for employment in violation of Section8(a) (3) of the Act.WE WILL NOT in any like or related manner restrain or coerce employees ofor applicants for referral of any other employer engaged in commerce withinthe meaningof the Act.WE WILL make William Henry Narmore whole for loss of earnings sufferedas a result of the discrimination against him on the Pizitz Department Store jobat Huntsville, Alabama.LOCAL No.320, INTERNATIONAL UNION OFOPERATING ENGINEERS,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutivedays from the dateof posting,and must notbe altered, defaced, or covered by any othermaterial.Members and applicantsfor referral may communicate directly with theBoard'sRegionalOffice, 528 Peachtree-Seventh Building, 50 Seventh Street NE., Atlanta,Georgia, Telephone No. Trinity 6-3311,Extension5357, if they have any questionconcerningthisnotice or compliancewith its provisions.Local No. 7, Albany,New York and Vicinity,United Associationof Journeymen and Apprentices of the Plumbing and Pipe-fitting IndustryandJames H. Maloy, Inc.andConstructionand General Laborers Local 190, International Hod Carriers,Building and Common Laborers Union,AFL-CIO.Case No.3-CD-1126.December 16, 196./DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the Act following acharge filed by James H. Maloy, Inc., herein called the Employer,alleging that Local No. 7, Albany, New York, and Vicinity, UnitedAssociation of Journeymen and Apprentices of the Plumbing andPipefitting Industry, herein sometimes called the Respondent, hadviolated Section 8(b) (4) (D) by threatening, coercing, or restrainingthe Employer for the purpose of compelling it to assign certain workto employees represented by Respondent, rather than to employees150 NLRB No. 50.